Citation Nr: 0319834	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-03 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to VA compensation for neurological deficits of 
the left leg and secondary injuries to the head, shoulders, 
back, and ribs pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from October 1949 to 
February 1952.  

This appeal arose from a June 1995 rating action of the 
Portland, Oregon, Department of Veterans Affairs (VA), 
Regional Office (RO), which had found that the veteran had 
failed to present new and material evidence to reopen the 
previously denied claim of entitlement to service connection 
for neurological deficits of the left leg and secondary 
injuries to the head, shoulders, back and ribs under the 
provisions of 38 U.S.C.A. § 1151 (see the September 16, 1986 
Board of Veterans' Appeals (Board) decision).  The veteran 
testified at a personal hearing at the RO in December 1995.  
In July 1997, he testified before a Member of the Board at a 
hearing in Washington, D.C.  In September 1997, this case was 
remanded by the Board to the RO for further development.

Following compliance with the remand, the Board issued a 
decision in June 1999 which found that the veteran had failed 
to present sufficient new and material evidence to reopen the 
claim for entitlement to VA compensation for neurological 
deficits of the left leg and secondary injuries to the head, 
shoulders, back and ribs under the provisions of 38 U.S.C.A. 
§ 1151.  In November 2000, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court"), issued an Order vacating the June 1999 Board 
decision and returning the case to the Board.  The Board 
rendered another decision in July 2001.  

In October 2002, the Court vacated that decision and remanded 
the matter to the Board.




REMAND

The Court vacated a July 2001 Board decision on the claim in 
October 2002 and remanded the matter to the Board for further 
action.  

In vacating the Board's decision, the Court stated that the 
Board failed to discuss adequately the Secretary's amended 
duty to notify.  It stated that specifically, the Board 
failed to discuss the requirement that the required notice to 
the appellant of the information and evidence necessary to 
substantiate his claim indicate which portion of any such 
information or evidence be provided by which party and failed 
to discuss whether any document in the record satisfied the 
notice requirement.  The Board notes that the pre-VCAA 
version of 38 C.F.R. § 3.159 (2001) is of record in the June 
1998 supplemental statement of the case, but that those 
provisions have been superceded and speak in terms of the 
concept of a well-grounded claim, a concept which no longer 
is valid.  No VCAA letter has been given to the veteran.

The representative has indicated in his June 2002 brief, 
which was referenced by the Court, that the veteran may have 
additional evidence to submit.  The veteran should submit any 
and all evidence which he desires to submit concerning his 
claim to the RO as soon as possible.  

The veteran is hereby advised that the Board member who 
presided over his hearing in July 1997 has retired from the 
Board, and that if he desires a hearing before another member 
of the Board, he should contact the Board to request another 
hearing.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should comply with the VCAA 
and VA regulations enacted pursuant to 
it, including by providing the veteran 
with notice of the information and 
evidence necessary to substantiate his 
claim and indicating which portion of 
any such information or evidence is to 
be provided by VA and which is to be 
provided by him.  A VCAA letter must be 
sent.

2.  The veteran is informed that if 
there is outstanding relevant evidence, 
he must submit it.

If upon completion of the above action the claim remains 
denied, the case should be returned, if necessary, after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


